DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Nov. 14, 2021 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Nov. 14, 2021 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 2015/0277566 A1) in view of Yoneno et al. (US 2001/0030640 A1).
	As to claim 1, Musgrave teaches an electronic device (Musgrave, Abs., an “information handling system including a camera mounted in the side edge surface for detecting gesture by a user in a gesture detecting zone”), comprising: 
	a sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371”) to detect a movement of a hand of a user controlling (Musgrave, FIGS. 3-4, [0045], e.g., “images of the free space gesture 328 are detected and captured by the vision system side mount camera 370 and image sensor 371 for interpretation and transformation into cursor control commands”) a virtual input device (Musgrave, FIGS. 3-4, [0045], e.g., the “free space gesture 328 corresponds to a cursor movement 329 by way of virtual I/O control using the gesture detection system and the methods described herein”); and 
	a processor (Musgrave, FIG. 1, [0024], “CPU 105”) communicatively coupled to (Musgrave, see FIG. 1) the sensor (Musgrave, FIG. 1, [0034], “image sensors 154”), wherein the processor (Musgrave, FIG. 1, [0024], “CPU 105”) is to translate the movement of the hand of the user (Musgrave, FIGS. 3-4, [0045], e.g., “for interpretation and transformation”) detected by the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371”) into a control input to the electronic device and to execute the control input (Musgrave, FIGS. 3-4, [0045], e.g., “into cursor control commands”).  
a combination of the movement of the hand of the user detected by the sensor and the tapping sound from the microphone”.
	However, Yoneno teaches the concept of a microphone to detect a tapping sound (Isherwood, FIGS. 3(A)-3(B), [0067], “When the tapping sound processor 50 is installed on the screen SC, the microphone 51 presses onto the screen SC”);
	and that the processor is to translate a combination of the movement of the hand of the user detected by the sensor (Yoneno, FIGS. 2 and 6, [0062], “the coordinates detection circuit 420 detects the coordinates of the position P pointed to by the presenter on the display screen, based on the image of the screen SC captured by the camera 410”) and the tapping sound from the microphone (Yoneno, FIGS. 2 and 6, [0079], “the pointing device 30 of this embodiment is capable of seeking the position data that represents the position P on the display screen that is directly pointed to by the presenter using a pointing rod or finger, and inputting it to the computer 10. In addition, it can also input switch data that represent a click, double click or dragging, which are the functions of the mouse button, into the computer 10 in accordance with the number of tapping sounds that occur when the presenter taps on the screen SC. Based on these capabilities, the presenter may easily operate the computer 10 while making a presentation and pointing to the images on the screen SC”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of “interpretation and transformation into cursor control commands” using “image sensors 154” taught by Musgrave to be further performed in combination with the steps of “detecting the coordinates of the position P” and steps of emulating “the functions of the mouse button into the computer 10 in accordance with the number of tapping sounds that occur when the presenter taps on the screen SC”, as taught by Yoneno, in order to increase the accuracy of the gesture identification by using the combination of video and audio signals.
As to claim 2, Musgrave teaches the electronic device of claim 1, wherein the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”) comprises a video camera (Musgrave, FIG. 3, [0043], e.g., “side mount camera 370”).
	As to claim 3, Musgrave teaches the electronic device of claim 2, further comprising: 
	a projector (Musgrave, FIG. 6, [0061], “laser projection module 645”) to illuminate an area (Musgrave, FIG. 6, [0061], “opto-virtual projection plane 631”) that defines a field of view of the video camera (Musgrave, see FIG. 6) that defines an area where the movement of the hand of the user can be detected (Musgrave, FIG. 6, [0061], “to represent the virtual working boundaries of the gesture detection plane for the user”).  
As to claim 4, Musgrave teaches the electronic device of claim 1, wherein the sensor (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”) comprises at least one of: a video camera (Musgrave, FIG. 3, [0043], “imaging sensor 371” and “side mount camera 370”), a digitizer, an optical scanning component, a motion sensor, a proximity sensor, a microphone, or a tap sensor.  
	As to claim 5, Musgrave teaches the electronic device of claim 1, wherein the virtual input device comprises a mouse or a track pad (Musgrave, FIGS. 6-7, [0068], e.g., “virtual trackpad mode”).
	As to claim 6, Musgrave teaches the electronic device of claim 1, wherein the control input associated with the movement of the hand comprises a movement of a cursor on a display (Musgrave, FIGS. 3-4, [0030], “the gesture detection system 142 interprets gesture movements by 
	As to claim 7, Musgrave teaches the electronic device of claim 1, wherein the movement of the hand comprises a movement of a finger of the hand (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures. Another example classification may include virtual trackpad inputs such as a detection of a finger touch and finger lateral movement on a gesture detection plane”).  
	As to claim 8, Musgrave teaches the electronic device of claim 7, wherein the control input associatedWO 2020/106268PCT/US2018/061788 11 with the movement of the finger of the hand (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures. Another example classification may include virtual trackpad inputs such as a detection of a finger touch and finger lateral movement on a gesture detection plane”) comprises at least one of: a single click, a double click (Musgrave, FIG. 5, [0055], “a virtual click or virtual double click with one finger and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”), a right click, a scroll movement, a forward action, or a backward action.  
	As to claim 9, it differs from claim 1 only in that it is the method performed by the electronic device of claim 1.  It recites the similar limitations as in claim 1 and Musgrave in view of Yoneno teaches them, and Musgrave further teaches “mimicking control of a virtual input device” (Musgrave, FIGS. 3-4, [0055], e.g., “virtual mouse mode”, “virtual touch pad mode”, etc.).  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 10, Musgrave teaches the method of claim 9, wherein the enabling is performed via a user selection on the electronic device (Musgrave, FIG. 5, [0055], e.g., “at 540, the side mount camera of the vision system captures one or more images of the free space gesture motion. 
	As to claim 11, Musgrave teaches the method of claim 9, wherein the causing comprises: 
	scanning, by the processor, the hand (Musgrave, FIG. 5, [0055], “capture image of gesture motions 540”); 
	mapping, by the processor, the hand to a coordinate system; and determining, by the processor, an orientation of the hand within the coordinate system (Musgrave, FIGS. 2 and 5, [0032], “system 20 executes code in software or firmware on processor chipset(s) 208 for gesture detection and interpretation by the gesture detection system 242 and coordinates gesture images and data from vision system 269”; [0060], e.g., “execute cursor control command in software application 590”; it is inherently within the scope of anticipation that “executing cursor control command” requires mapping the hand to a coordinate system and determining an orientation of the hand within the coordinate system).
	As to claim 12, Musgrave teaches the method of claim 11, further comprising: detecting, by the processor, a tapping motion of a finger of the hand (Musgrave, FIG. 5, [0055], “a virtual click or virtual double click with one finger, i.e., tapping motion(s), and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”).  
	As to claim 13, Musgrave teaches the method of claim 9, wherein the causing comprises: 
	recording, by the processor, a video image of the hand (Musgrave, FIG. 5, [0055], “capture image of gesture motions 540”); and 
	processing, by the processor, the video image to determine the movement of the hand (Musgrave, FIG. 5, [0057], e.g., “the gesture detection system rates the gesture in comparison with 
	As to claim 14, it differs from claim 9 only in that it is the non-transitory computer readable storage medium encoded with instructions executed by the electronic device of claim 1.  It recites the similar limitations as in claim 1 and Musgrave in view of Yoneno teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 15, Musgrave in view of Yoneno teaches the non-transitory computer readable storage medium of claim 14, wherein virtual input device comprises a mouse (Musgrave, FIGS. 3-4, [0034], “detection of a virtual mouse click or the slide of a palm on a gesture detection plane may indicate virtual mouse gestures”) and the movement of the hand and the tapping sound (Yoneno, FIGS. 2 and 6, [0079], “the pointing device 30 of this embodiment is capable of seeking the position data that represents the position P on the display screen that is directly pointed to by the presenter using a pointing rod or finger, and inputting it to the computer 10. In addition, it can also input switch data that represent a click, double click or dragging, which are the functions of the mouse button, into the computer 10 in accordance with the number of tapping sounds that occur when the presenter taps on the screen SC. Based on these capabilities, the presenter may easily operate the computer 10 while making a presentation and pointing to the images on the screen SC”) comprise clicking actions associated with interacting with the mouse (Musgrave, FIG. 5, [0055], “a virtual click or virtual double click with one finger, and a palm on a virtual gesture detection plane may indicate a virtual mouse mode”).  Examiner renders the same motivation as in claim 1. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Wilf et al. (US 2011/0102570 A1) teaches the feature of “mouse click emulation based on finger 860” (e.g., see FIG. 8); and (2) Isherwood (US 2015/0277743 A1) teaches the concept of “recognizing gesture using tapping sound” (e.g., see FIG. 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Dec. 4, 2021


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***